Citation Nr: 0619151	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  99-25 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher assignable rating for urethral 
stricture.

2.  Entitlement to service connection for dysphagia.

3.  Entitlement to service connection for gastroenteritis.

4.  Entitlement to service connection for bilateral 
varicocele.

5.  Entitlement to an initial compensable rating for 
sinusitis with rhinitis and sinus headaches.

6.  Entitlement to an initial compensable rating for meniscal 
tear of the right knee.

7.  Entitlement to service connection for allergies.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to September 
1998.  He also had prior active service of three months and 
nine days.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 2004, a 
videoconference hearing was conducted by the undersigned 
Acting Veterans Law Judge; a transcript is of record.  This 
matter was remanded in February 2005 for further development.

A September 2005 rating decision granted a 20 percent 
disability rating for service-connected urethral stricture.  
Although an increased rating was granted, the issue of 
entitlement to a rating in excess of 20 percent remained in 
appellate status, as the maximum schedular rating was not 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  As will be 
discussed in more detail below, subsequent to certification 
to the Board, the withdrew his appeal with regard to this 
issue.  

The September 2005 rating decision also granted entitlement 
to service connection for chronic lumbosacaral strain, thus 
this constituted a full award of the benefit sought on appeal 
as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  To date, neither the veteran nor his 
representative has submitted a jurisdiction-conferring notice 
of disagreement as to the down-stream elements of effective 
date or compensation level, thus those issues are not 
currently in appellate status.  Id.

In the February 2005 Remand, the Board referenced a November 
2004 letter in which the veteran indicated his desire to file 
a new claim for increased evaluations for hearing loss and 
tinnitus.  Although the Board referred these issues to the RO 
for appropriate action, there is no indication that the RO 
has developed these issues for appellate review.  Thus, the 
Board is again referring these issues to the RO for 
appropriate action.

The issues of entitlement to an initial compensable rating 
for sinusitis with rhinitis and sinus headaches, an initial 
compensable rating for meniscal tear of the right knee, and 
service connection for allergies are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any further action is required on 
his part.


FINDINGS OF FACT

1.  On January 31, 2006, prior to the promulgation of a 
decision in the appeal, the veteran withdrew the appeal of 
the issues of entitlement to a higher assignable rating for 
urethral stricture, and entitlement to service connection for 
dysphagia.

2.  The veteran does not have a current disorder of 
gastroenteritis.

3.  The veteran does not have a current disorder of bilateral 
varicocele.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to a 
higher assignable rating for urethral stricture, and 
entitlement to service connection for dysphagia.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.202, 20.204 (2005).

2.  Gastroenteritis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

3.  Bilateral varicocele was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002 & supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the veteran withdrew his appeal of entitlement 
to a higher assignable rating for urethral stricture and 
entitlement to service connection for dysphagia in 
correspondence received by the Board in January 2006.  See 
38 C.F.R. § 20.204.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal on these matters and 
the issues of entitlement to a higher assignable rating for 
urethral stricture and entitlement to service connection for 
dysphagia are dismissed.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claims 
were filed prior to enactment of the VCAA.  The veteran's 
appeal stems from a July 1999 rating decision which, in 
pertinent part, denied entitlement to service connection for 
bilateral varicocele and gastroenteritis.  Pursuant to a 
February 2005 Remand, VCAA letters were issued to the veteran 
in April and May 2005.  The VCAA letters notified the veteran 
of what information and evidence is needed to substantiate 
his service connection claims, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claims.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in February 2005 to ensure notice was issued with 
the applicable VCAA provisions.  The contents of the April 
and May 2005 notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claims, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant letters in April and May 2005 which 
advised him of the evidence necessary to support his service 
connection claims.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection for gastroenteritis and bilateral 
varicocele, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded a VA examination in June 1999 with 
regard to the issues being decided on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, the Board finds that further 
examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues entitlement to service connection for gastroenteritis 
and bilateral varicocele.

III.  Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Gastroenteritis

Service medical records reflect that in April 1985, the 
veteran complained of diarrhea for the past five days.  Upon 
physical examination, the examiner diagnosed gastroenteritis 
with parasites.  A service medical record dated five days 
later reflected a finding of resolving gastroenteritis.  A 
May 1985 service medical record reflects a history of 
abdominal pain, at first crampy in nature, but then steady.  
A diagnosis of viral gastroenteritis was rendered.  A June 
1985 service medical record reflects a finding of resolving 
gastritis.  A February 1988 service medical record reflects a 
diagnosis of acute gastroenteritis.  In December 1988, the 
veteran was seen for possible gastritis and complaints of 
recurrent abdominal pain.  He took Mylanta, and also changed 
his diet.  A January 1989 service medical record reflects a 
finding of acute gastritis resolved.  In September 1991, the 
veteran complained of nausea, dizziness, and diarrhea.  Upon 
physical examination, the examiner diagnosed gastroenteritis, 
and dehydration.  An October 1991 service medical record 
reflects an assessment of gastroenteritis resolved.  An 
August 1997 service medical record reflects an assessment of 
gastritis.

In June 1999, the veteran underwent a VA examination with 
regard to his claimed gastroenteritis.  He reported three or 
four episodes of mainly diarrhea, lasting one to four days.  
It was noted to be self-limited and over-the-counter 
medication helped.  He denied any inflammatory bowel disease.  
Upon physical examination, the examiner diagnosed 
gastroenteritis by history, resolved with no acute or chronic 
residual sequelae.

At the November 2004 hearing, the veteran testified as to 
symptomatology related to his service-connected urethral 
stricture, and stated that his gastroenteritis was an 
additional condition.

Upon review of the veteran's service medical records and 
post-service VA examination, the Board finds that there is no 
objective medical evidence that the veteran currently has 
gastroenteritis.  It is apparent that the veteran incurred 
several bouts of gastroenteritis during service, however, the 
in-service assessments reflected that such bouts were acute 
in nature, and resolved.  Likewise, on examination in June 
1999, the examiner noted the veteran's history of 
gastroenteritis but opined that it had resolved with no acute 
or chronic sequelae.  The Board's reading of the medical 
opinion is that the gastroenteritis was acute and transitory, 
and resolved without leaving chronic residual disability.  
Moreover, there is no indication that the veteran has sought 
post-service treatment for gastroenteritis.  A veteran's 
belief that he is entitled to some sort of benefit simply 
because he had a disease or injury while on active service is 
mistaken, as Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Matters of medical causation are within the 
realm of medically trained individuals, and the medical 
opinions are therefore entitled to considerable weight.

In short, the preponderance of the evidence is against 
entitlement to service connection for gastroenteritis.  It 
follows that there is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Bilateral varicocele

Service medical records dated in December 1988 reflect that a 
small right varicocele was noted on a physical examination in 
the prior year.  He was advised to use support during 
participation in sports.  Upon physical examination in 
December 1988, the examiner diagnosed small asymptomatic left 
varicocele.  The right testicle did not have a varicocele.

In June 1999, the veteran underwent a VA examination.  With 
regard to his claimed varicocele, he denied any pain and did 
not have impotence until May 1998.  On examination of the 
genitourinary system, there was no varicocele.  The testes 
were normal, and there was no hernia.  The examiner diagnosed 
normal clinical examination and insufficient evidence to 
document the condition of varicocele.

At the November 2004 hearing, the veteran testified that 
since the varicocele was detected in service, it had been 
constant.  He indicated that he was not receiving medical 
treatment for the condition, explaining that there is no 
prescribed treatment, just athletic support.  He testified 
that it is not noticeable on a daily basis and is "fine."  
He denied any problems with standing and walking, and denied 
any swelling.

Upon review of the veteran's service medical records and 
post-service VA examination, the Board finds that there is no 
objective medical evidence that the veteran currently has a 
bilateral varicocele disability.  As noted, although service 
medical records reflect a finding of a varicocele, the in-
service examiner specifically determined it was asymptomatic.  
In light of the negative findings by the June 1999 VA 
examiner, it appears that any varicocele detected during 
service was acute and transitory, and resolved without 
leaving residual disability.  This is further supported by 
the veteran's testimony that any such condition did not 
bother him, and he denied any symptomatology.  Again, as 
noted, a veteran's belief that he is entitled to some sort of 
benefit simply because he had a disease or injury while on 
active service is mistaken, as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer, supra.  
Matters of medical causation are within the realm of 
medically trained individuals, and the medical opinions are 
therefore entitled to considerable weight.

In short, the preponderance of the evidence is against 
entitlement to service connection for bilateral varicocele.  
It follows that there is not such an approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking a higher assignable rating for urethral 
stricture is dismissed.  

The appeal seeking service connection for dysphagia is 
dismissed.

Entitlement to service connection for gastroenteritis is not 
warranted.  

Entitlement to service connection for bilateral varicocele is 
not warranted.  


REMAND

As discussed hereinabove, under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Correspondence was issued to 
the veteran in April and May 2005, however, such 
correspondence did not notify the veteran of the evidence and 
information necessary to support his increased rating claims 
for service-connected sinusitis with rhinitis and sinus 
headaches, and right knee disability.  Along with initial 
VCAA notice pertaining to his increased rating claims, VA is 
also instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with regard to his service 
connection claim and increased rating claims.  VA should 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if the 
service connection claim is granted, and that an effective 
date for the award of benefits will be assigned if an 
increase is awarded, and also include an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  See Dingess, 19 
Vet. App. at 486.

With regard to his claims of entitlement for a compensable 
rating for sinusitis with rhinitis and sinus headaches, and 
entitlement to service connection for allergies, the veteran 
underwent a VA examination in July 2005.  At the examination, 
the veteran informed the examiner that he was scheduled to 
undergo allergy testing at the VA Medical Center (VAMC) in 
Oklahoma City.  The evidence of record contains VA outpatient 
treatment records from the Denver VAMC for the period January 
1999 to December 2000, however, no other VA records are on 
file.  It is unclear whether the veteran sought subsequent 
treatment at the Denver VAMC from January 2001 to the 
present, thus the RO should request any such records.  The RO 
should also request the entirety of the veteran's outpatient 
treatment records from the Oklahoma City VAMC.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO should obtain and associate 
with the record all outstanding pertinent medical records 
from the aforementioned VA medical facility.

The veteran has also referenced treatment sought for the 
period October 2004 to the present with regard to his right 
knee disability and allergies, however, he has not identified 
the medical provider.  Apparently, he sent these records to 
the July 2005 VA examiner who conducted the knee examination, 
however, these records are not on file.  The veteran has also 
claimed that he underwent an MRI subsequent to his July 2005 
VA examination.  As it is unclear whether the veteran is 
referring to private treatment records or VA treatment 
records, the RO should obtain clarification from the veteran.  
With regard to any identified private treatment records, the 
RO should request that the veteran complete the appropriate 
Authorization and Consent Form for VA to request and obtain 
the identified records.  Thereafter, the RO should request 
medical records from all identified providers and facilities 
for which the veteran provides releases, notwithstanding any 
individual efforts the veteran may have taken to obtain such 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The February 2005 Remand instructed that the veteran should 
be scheduled for a VA examination to assess the severity of 
his service-connected sinusitis with rhinitis and sinus 
headaches, and to ascertain the etiology of any existing 
allergies, as distinguished from his service-connected 
sinusitis with rhinitis and sinus headaches.  Upon review of 
the July 2005 VA examination of record, the examiner only 
referenced "allergy problems" as the reasoning for the VA 
examination.  It is apparent that the examiner was not aware 
that service connection was already in effect for sinusitis 
with rhinitis and sinus headaches, and that he was separately 
claiming entitlement to service connection for allergies.  
The examination report is incomplete as to the severity of 
his sinusitis with rhinitis and sinus headaches, and fails to 
distinguish the symptomatology related to his service-
connected disability and his claimed allergies.  Moreover, 
the examination report reflects that a CT scan was to be 
ordered, however, there is no indication that such procedure 
was ever ordered or performed.  Thus, the Board finds that 
the veteran should be scheduled for another examination to 
assess the severity of his service-connected sinusitis with 
rhinitis and sinus headaches, to include performance of a CT 
scan, and ascertain the etiology of any existing allergies, 
and distinguish the symptomatology related to his allergies 
and service-connected sinusitis with rhinitis and sinus 
headaches.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary because the veteran's 
medical examination was inadequate, and because of the RO's 
failure to follow the Board's directives in a prior remand.  
The Court further held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Id.  The Board regrets any further delay 
in this case.  However, in view of the RO's failure to follow 
the directives in the February 2005 Remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

With regard to his service-connected meniscal tear of the 
right knee, the veteran has claimed that the July 2005 VA 
examiner did not review pertinent medical records for the 
period October 2004 to July 2005, to include an MRI performed 
subsequent to the examination.  As discussed hereinabove, the 
RO has been instructed to contact the veteran to identify the 
medical provider who rendered treatment for this period, and 
obtain any identified records.  If any outstanding treatment 
records are retrieved with regard to the veteran's right 
knee, the veteran should be afforded another VA examination 
to assess the severity of his meniscal tear to the right 
knee.

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claim for increased 
ratings for service-connected sinusitis 
with rhinitis and sinus headaches, and 
meniscal tear of the right knee, as well 
as what evidence he is to provide and 
what evidence VA will attempt to obtain 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the service connection 
and increased rating claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should request the veteran's 
treatment records from the Denver VAMC 
for the period January 2001 to the 
present, and obtain the entirety of the 
veteran's treatment records from the 
Oklahoma City VAMC.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  The RO should contact the veteran for 
the name and address of the medical 
providers who rendered treatment from 
October 2004 to the present.  With regard 
to any private treatment records, the RO 
should provide the veteran with forms to 
authorize the release of these records.  
After any necessary authorizations are 
completed by the veteran, the RO should 
then undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.

4.  The veteran should be scheduled for a 
VA examination at the Oklahoma City VAMC 
with a physician with appropriate 
expertise to determine the nature and 
extent of impairment from his service-
connected sinusitis with rhinitis and 
sinus headaches, and to ascertain the 
nature and etiology of any existing 
allergies (as distinguished from service-
connected sinusitis with rhinitis and 
sinus headaches).  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  It is imperative that the claims 
file, and a copy of this Remand, be made 
available to and reviewed by the examiner 
in connection with the examination.  

All necessary special studies should be 
performed, to include a CT scan, and all 
pertinent clinical findings reported in 
detail.  With regard to his service-
connected sinusitis with allergic 
rhinitis and sinus headaches, the 
examiner is requested to discuss the 
number of non-incapacitating and 
incapacitating (one that requires bed 
rest and treatment by a physician) 
episodes of sinusitis experienced by the 
veteran per year based on consideration 
of a history taken in conjunction with 
the examination and review of the claims 
file.  The examiner should specifically 
note whether, and how often, the veteran 
has required prolonged (lasting four-to- 
six weeks) antibiotic treatment and also 
identify the presence and degree of any 
headaches, pain, purulent discharge, 
osteomyelitis and/or crusting.  The 
examiner should note the presence or 
absence of polyps and the percent of 
obstruction, if any, in each nasal 
passage.  The examiner should also 
provide an opinion concerning the impact 
of the sinusitis with rhinitis and sinus 
headaches on the veteran's ability to 
work.

With respect to any allergies (as 
distinguished from service-connected 
sinusitis with rhinitis and sinus 
headaches) found to be present, the 
examiner is requested to indicate whether 
the allergies are considered seasonal in 
nature.  For those allergies that are not 
seasonal, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any non-
seasonal allergies are etiologically 
related to his military service, or were 
caused or chronically worsened by 
service-connected sinusitis with rhinitis 
and sinus headaches.

A rationale for all opinions expressed 
must be provided.

5.  If any additional treatment records 
are retrieved with regard to the 
veteran's right knee, the RO should 
arrange for the veteran to undergo a VA 
examination at the Oklahoma City VAMC by 
a physician with appropriate expertise to 
determine the nature and extent of 
impairment from his meniscal tear of the 
right knee.  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  It is imperative that the claims 
file, and a copy of this Remand, be made 
available to and reviewed by the examiner 
in connection with the examination.  

All indicated studies, including X-rays, 
should be performed.  The examiner should 
undertake range of motion studies of the 
right knee, noting the exact measurements 
for flexion and extension, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner should 
identify any objective evidence of pain 
and attempt to assess the extent of any 
pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not possible, the 
examiner should so state.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  The examiner should also determine 
if the right knee locks and if so the 
frequency of the locking.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right knee disability 
on the veteran's ability to work and 
provide supporting rationale for this 
opinion.

6..  After completion of the above, the 
RO should readjudicate the issues of 
entitlement to a compensable rating for 
service-connected sinusitis with allergic 
rhinitis and sinus headaches, entitlement 
to a compensable rating for service-
connected meniscal tear of the right 
knee, and entitlement to service 
connection for allergies.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


